THOMPSON, J.
This case comes before the court on certiorari. The exceptions taken to the return, are, 1st. That the proceedings were in the county of Dutchess, and the whole cause of action stated to have arisen in the county of Columbia. 2d. That there was a special plea put in, and justice went,to trial without any replication, or issue being joined. 3d. That the venire is defective in being directed to a constable of the county.
The first exception, on examination of the record, does not, in point of fact, appear to be well taken. The action, is in trover; the declaration not very formally, or techni*278cally drawn, and much unnecessary matter introduced. But the plaintiff below, alleges himself to have been in possession of the property, at North-East Torvn, in Dutchess county; and that the conversion, which is the git of the action, was at the same place. The declaration, I think, states the plaintiff’s demand with all necessary certainty, to enable the defendant to answer and defend, which is all that ought to be required in justices’ courts.
With respect to the second exception, it is to be observed, that the plea purports to be a plea of justification, and without determining whether such a plea in an action of trover, would be good on demurrer, it is enough, I think, to say, that the whole matter set up in the plea, might have been given in evidence, under the general issue. The defendant was, therefore, under no necessity to interpose a special plea; and all such pleadings, in justices’ courts, ought to be discountenanced, as being calculated to mislead magistrates, and involve proceedings in their courts, in all the technical niceties of special pleading. The defendant has, in his plea, detailed the facts which he relied upon in his defence, which amount substantially, to a denial of the plaintiff’s right to recover against him. 1 his I think sufficient, without requiring a special replication from the plaintiff. The parties went to trial upon the merits. The defendant was not precluded from any defence he had to make; the whole merits of the case, for any thing that appears on the return, were before the jury, and we must necessarily intend, because nothing to the contrary is shewn, that the defendant below, failed in supporting by proof, the allegations contained in his plea.
With respect to the last exception, if it could have been made in any stage of the proceedings, it comes too late, and does not involve in it an examination of the merits of the case between the parties. The opinion of the court, therefore, is, that the judgment below be affirmed.